Citation Nr: 0534290	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to February 1990 and from January 1991 to March 
1991. This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila.  A hearing was held before the undersigned in 
September 2003.  A transcript of the hearing is of record.  
In May 2004 the case was remanded to ensure compliance with 
the Veteran's Claims Assistance Act (VCAA) and to afford the 
veteran an audiological evaluation.  

In his June 2002 Form 9, the veteran appears to raise a claim 
of secondary service connection for Bell's Palsy.  The matter 
is referred to the RO for any appropriate action.     


FINDING OF FACT

The veteran has Level I hearing acuity in the right ear and 
Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by a March 2004 letter 
and by the April 2005 statement of the case (SOC), which 
provided the full text of the VCAA regulations, including the 
requirement that VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
He was given ample time to respond after complete notice was 
given.    

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained.  He was 
afforded VA audiological evaluations.  VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim is met. He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005)

II.  Factual Background

Service connection for bilateral hearing loss was granted in 
February 1990, effective February 1990 and a noncompensable 
(0 percent) rating was assigned.  In September 1999, the 
veteran sought an increased rating.  

On VA audiological evaluation in February 2000, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 30
40
35
55
LEFT
80
85
85
90

The average puretone thresholds were 40 decibels, right ear, 
and 85 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 100 percent in each ear.  The 
diagnostic impression was mild mixed hearing loss of the 
right ear and profound sensorineural hearing loss of the left 
ear.   

In his June 2001 Notice of Disagreement (NOD), the veteran 
indicated that because he could barely hear out of his left 
ear, the Pentagon and the Army Surgeon General had found him 
unfit for any military service. 

A May 2002 VA audiological evaluation was not certified for 
rating purposes.  The assessment was mild to profound mixed 
hearing loss of the right ear and severe to profound mixed 
hearing loss of the left ear.  Word recognition in both ears 
was good.   

At the September 2003 hearing the veteran testified that he 
was nearly deaf in his left ear and had great difficulty 
hearing with his right ear when there was background noise.  
He had recently been fitted with hearing aids and indicated 
that his hearing loss limited his work as a Security Guard 
because some assignments such as command post duty required 
adequate hearing. 

On VA audiological examination in April 2004, audiometry 
revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 30
35
40
50
LEFT
85
80
85
80

The average puretone thresholds were 39 decibels, right ear, 
and 83 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 96 percent in the right ear and 78 
percent in the left ear.  The veteran reported significant 
difficulty in all listening situations and that his hearing 
loss was adversely affecting his family life and his 
employment.  The diagnostic impression was mild to profound 
mixed right ear hearing loss and severe to profound mixed 
left ear hearing loss.  

In a May 2005 opinion, a VA audiologist indicated, after 
reviewing the claims file, that the veteran's pure tone 
thresholds in 2004 were not significantly worse than they 
were in 2000.  Speech recognition was worse in 2004 than in 
2000, but there was no clear pattern of progression.    

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
Ratings for hearing impairment are determined under the 
criteria in 38 C.F.R. §§ 4.85, 4.86.

For hearing loss rating purposes the rating schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), the numeric 
designation may be derived based solely on puretone threshold 
testing (Table VIA).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  Ratings for hearing 
impairment are derived by a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is noteworthy at the outset that the April 2004 
audiological evaluation revealed an exceptional pattern of 
hearing in the left ear under 38 C.F.R. § 4.86 (puretone 
thresholds all 55 decibels or more).  Consequently, in 
determining the Roman numeral designation for left ear 
hearing acuity both Table VI and Table VIA must be 
considered, and the more favorable designation under the 
alternate criteria must be one applied.   

The right ear average puretone threshold was 39 decibels and 
speech recognition was 96 percent.  Under Table VI, such 
hearing acuity is considered level I hearing acuity.  The 
left ear average puretone threshold was 83 decibels, and as 
speech recognition was 78 percent, the Roman numeral 
designation under Table VI is level V.  Under Table VIA, for 
puretone thresholds alone, the Roman numeral designation is 
Level VII.  As that is the more favorable designation for the 
veteran, his hearing acuity is considered Level I for the 
right ear and Level VII for the left ear.  Under Table VII 
such levels of hearing acuity warrant a 0 percent rating 
(under Code 6100).  Audiometric testing results are 
dispositive evidence in a claim regarding the schedular 
rating of hearing loss disability.  See Lendenmann, supra.  

The Board has considered whether referral for extraschedular 
consideration is indicated.  However, nothing in the record 
reflects or suggests there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to the hearing 
loss.  38 C.F.R.  § 3.321.  While the veteran has expressed 
some work limitations, he has still been able to work as a 
Security Guard.  Consequently, referral for extraschedular 
consideration is not warranted.  The preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


